UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6612


GEORGE BRIDGES, JR.,

                Plaintiff - Appellant,

          v.

GARY BASS, Regional Administrator, VA. D.O.C.; HENRY PONTON,
Warden; D. SAUNDERS, Institutional Hearing Officer; M. T.
LOVE, B Building Lt Building Supervisor; P. R. BROWN, B
Building Sgt. Building Sgt.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00538-MSD-DEM)


Submitted:   September 29, 2015            Decided:   October 21, 2015


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Bridges, Jr., Appellant Pro Se.   Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George     Bridges,   Jr.,   appeals   the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                   We

grant Bridges’ motions to amend to the extent they seek to amend

his informal opening brief and deny his June 19, 2015 motion to

the extent it seeks to amend his original complaint.                  We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   See

Bridges v. Bass, No. 2:12-cv-00538-MSD-DEM (E.D. Va. Mar. 24,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would    not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2